I bring to President Tijjani Muhammad-Bande fraternal greetings on behalf of his Excellency David Arthur Granger, President of the Cooperative Republic of Guyana. I wish also to extend warm congratulations to him on behalf of the Government and the people of Guyana on his assumption of the presidency of the General Assembly, the importance of which is accentuated by the salience of the theme that he has chosen for our general debate. We assure him of the full support of Guyana in the discharge of the weighty responsibilities of his office.
Allow me also to record our gratitude to your predecessor, Her Excellency Maria Fernanda Espinosa Garces, for her prudent and pragmatic stewardship of the General Assembly at its seventy-third session. At the same time, we commend Secretary-General Antonio Guterres for his continued sterling leadership of the Organization, including the timely convening of the Climate Action Summit. We express our thanks for the report on the work of the Organization (A/74/1) before us, which offers intriguing insights into the achievements within the last year and equally of the significant undertakings still ahead.
In that context, we cannot but reflect on the increasingly challenging international situation, marked by diverse crises, shifting global power dynamics and reversals of long-standing commitments and obligations. Together these aspects require an intrepid interrogation concerning the extant global order, including many of the principles and understandings made sacrosanct by the harsh experiences and lessons of many generations, which have given meaning and purpose to the establishment of the United Nations.
Accordingly, it is evident that, while we have not succeeded sufficiently or satisfactorily in fully achieving the world envisaged at the birth of the United Nations in 1945, the centrality, vision and work of the United Nations have assumed increased, rather than diminished, importance in pursuit of the noble ideals enshrined in its Charter. Purposeful action must be embraced at the national and global levels on a range of urgent imperatives to withstand scepticism and preserve faith in our United Nations.
Within that context, Guyana is pursuing transformative action to secure its advance as a modern, cohesive and prosperous State, including through the implementation of the 2030 Agenda for Sustainable Development and the Sustainable Development Goals (SDGs). We have incorporated the 2030 Agenda into our national development strategy — the Green State Development Strategy: Vision 2040. This development strategy is Guyana’s road map to becoming a green State. It emphasizes protecting our environment, enhancing prosperity and social cohesion and laying the foundation for the involvement of every citizen in sustaining a low-carbon trajectory of inclusive, diversified and climate-resilient growth.
As a low-lying coastal State, Guyana is particularly vulnerable to climate impacts. Indeed, Guyana understands well the risks posed by climate change, as we see daily evidence of damage to the coastal zone, frequency of flooding in the hinterland areas and extreme meteorological events. Guyana ranks high among the countries most vulnerable to natural disasters, which compels urgency on our part to institute adaptation and disaster-risk-reduction measures.
However, beyond merely responding as an affected country, Guyana has long committed itself to exercising leadership in pursuing actions to help mitigate anthropogenic climate change. Guyana has established the importance of global environment services provided both using our natural resources and under the Paris Agreement on Climate Change. We have taken ambitious national action, particularly in partnership with Norway, which we trust will continue to resonate positively and globally. These actions include the creation of a greenhouse-gas inventory, the integration of climate change into academic curricula, and the Green Towns initiative.
The science is clear, and the recent report of the Intergovernmental Panel on Climate Change has reaffirmed that the agreed goals for carbon emissions set out in the Paris Agreement are not sufficient to slow the rate of global warming, and that additional reductions are now required to slow and reverse the impacts of climate change. I take this opportunity to underscore that the existential threat posed by climate change demands the urgent effort of all actors. We therefore applaud the fruitful discussions and positive momentum generated by the Climate Action Summit held last Monday.
Our experience has shown that whether in combating climate impacts, expanding economic benefits or consolidating democratic norms, extreme vigilance is required to safeguard hard-earned and cherished gains. Indeed, they must be attended to with great care to avoid reversals. For instance, while Guyana’s consistent economic growth has been among the highest in our region for several years, resulting in the nation now being classified as a high middle-income country, graduation has not caused many of the persistent difficulties to disappear.
In the face of greater constraints in access to concessional resources, our growth has instead reinforced the need for fiscal prudence and stability to achieve our core national objectives, including the continued reduction of the burden of poverty and the provision of increased and equitable access to all basic social services, particularly with respect to education and health for all our citizens. This reality constrains us to be very studied in our approaches, and we reiterate the call for vulnerability to be taken into account as a valid criterion in determining development progress.
In the political realm, Guyana’s strong record of achievements at the national and international levels is compelling. Much progress has been made in consolidating democratic norms and the rule of law. The rights and freedoms of all citizens are respected. In this regard, it is also evident that considerable progress realized under the coalition Government cannot be taken for granted. Since coming to office, local and regional elections, which had been held in abeyance for more than two decades, have been held twice within four years.
Guyana has responded generously to the influx of men, women and children who have left our western neighbour, Venezuela, in recent times, as well as those from States of the Caribbean Community that have been affected by unprecedented natural disasters.
Last July, Guyana submitted its inaugural voluntary national review to the 2019 High-level Political Forum on Sustainable Development, held under the auspices of the Economic and Social Council. We reported significant progress, particularly with respect to several goals and reaffirmed our commitment to enhanced emphasis on quality education as a key entry point to developing synergies across the agenda as a whole, as well as the need for capacity support and partnership, especially in the area of data collection and management.
In addition, in response to the interplay of developments in the democratic exercise of the parliamentary and legislative arms of the Government, President David Arthur Granger has announced that national and regional elections will be held on 2 March 2020 to assure the democratic renewal of governance in Guyana.
Guyana is on the verge of becoming a new oil- producing nation, with its attendant significant opportunities and challenges. Extensive preparation is under way to guarantee the responsible management of the new resources. A future of considerable promise for all the peoples of Guyana therefore beckons, and it is they who will determine the course, outcome and legacy that we will bequeath to succeeding generations.
To that end, President Granger has declared a decade of development for all Guyanese that will focus on ensuring that all of us can enjoy the good life, especially through enhanced educational outcomes at all levels and the promotion of gender equality and the empowerment of women, which includes addressing the challenge of domestic violence. Guyana’s focus on education is rooted in the conviction that our people are our greatest asset, and as leaders we have an obligation to develop the capacity of our human resources in an inclusive manner. We should therefore urge greater collaboration among Member States to devise strategies to achieve quality education for all, and we simultaneously call upon developed countries, traditional and emerging donors and international financing mechanisms to increase funding for education and to support programmes according to the needs, priorities and circumstances of countries.
We are persuaded that the health of our peoples is just as important as education. Guyana has therefore welcomed the convening of the High-level Meeting on Universal Health Coverage, with the profound theme, “Moving together to build a healthier world”. The importance of enhanced access to essential health services, including a skilled health workforce and access to safe, quality, effective and affordable medicines and vaccines is key to having a healthy world population, where all can enjoy the highest attainable standard of physical and mental health. This is self-evident. In this regard, the political declaration of the high-level meeting on universal health coverage (resolution 74/2) represents an important global consensus on accelerating efforts at all levels to improve health outcomes.
Guyana has introduced its integrated health- service delivery network, which enables a more holistic primary health-care delivery mechanism by addressing the social determinants of health, while promoting the health of the individual. It places priority on the availability of preventive measures and health- care services at the level of primary health care. The Government of Guyana is committed to ensuring that all Guyanese, regardless of their location, have access to health services, and the Government is implementing its plan to establish health outposts and centres in all communities to reduce the need to travel long distances to access health-care services.
As at the domestic level, the maintenance of international peace and security requires respect by all stakeholders for the effective operation of international law and the institutions that underpin the international peace and security architecture created by the Charter. Foremost among these institutions is the Security Council, on which the Charter confers primary responsibility for the maintenance of international peace and security, in accordance with the purposes and principles of the United Nations.
However, this year marks the seventy-fourth anniversary of the signing of the Charter in San Francisco, and the world has changed dramatically since 1945. The number of States Members of the United Nations has quadrupled with the emergence of new independent States in Africa, Asia, Latin America and the Caribbean. The institutions of our Organization must therefore evolve with the times in order to reflect a new global dispensation. The Security Council is no exception. Guyana therefore looks forward to the successful conclusion of the ongoing intergovernmental negotiations on Security Council reform undertaken to ensure greater effectiveness, representation and legitimacy.
On some cardinal principles, the United Nations are indeed united. The sovereign equality of all States, respect for the territorial integrity of every State, the peaceful resolution of disputes between all States, respect for international rule of law — these are among the most effective guarantees of a world at peace. Last year, from this rostrum, Guyana updated the world on the disregard for these principles that our neighbour, the Bolivarian Republic of Venezuela, continued to show in its controversy with Guyana (see A/73/PV.12). We showed how six months earlier, in March of last year, Guyana had acted on the decision of the Secretary-General to refer the controversy between our States to the International Court of Justice pursuant to the Geneva Agreement of 1966, to which Venezuela is a party. His decision was binding on Venezuela, and we warned of Venezuela’s unwillingness to participate in the proceedings. A year later, our warning has been fulfilled. As we heard yesterday, Venezuela’s unwillingness to be involved in the judicial resolution of the controversy has hardened into a refusal to pursue the path of peace through respect for the rule of law (see A/74/PV.10). Guyana has placed its faith in the world’s highest Court, and it will continue to do so.
In like manner, we wish to recall our disappointment at the limited progress towards a two-State solution to the generational conflict between the people of the State of Israel and the State of Palestine that would allow the people of Israel to live within secure and internationally recognized borders and the people of Palestine to live in dignity in their own State, free from the yoke of foreign occupation. Similarly, we deplore the events in Myanmar that have led to the displacement and suffering of the Rohingya people. The international community must take the necessary steps to ensure the safety of the affected populations and a minimum of respect for their human rights. We applaud the efforts of Bangladesh within its capacity to provide, with the assistance of international agencies, a place of safety for the refugee population pending their return.
In our own region, we again join the overwhelming majority of members of the international community in calling for the removal of the trade and economic embargo against our sister Caribbean nation of Cuba, which is a serious impediment to the legitimate aspirations of the Cuban people for improvement in their material well-being and to their achievement of the Sustainable Development Goals.
I take this opportunity to reaffirm Guyana’s commitment to the disarmament agenda of the United Nations as central to the Organization’s efforts to achieve a stable, secure and peaceful world order. In recent times, we have witnessed a worrying departure from commitments to disarmament objectives by some actors. In this regard, I wish to emphasize that no State can afford to shy away from the shared responsibility devolving upon us as States Members of the United Nations. For its part, Guyana continues to be a principled actor on questions of disarmament and is a State party to the major legal instruments constituting the disarmament regime.
The landmark Treaty on the Non-Proliferation of Nuclear Weapons is among those instruments that Guyana has ratified, and we remain supportive of all efforts that would lead to its timely entry into force. To this end, and with a view to encouraging the embrace of this Treaty by other States, Guyana recently hosted the Caribbean Regional Forum on the Treaty on the Prohibition of Nuclear Weapons.
My Government believes that our development efforts can best be maximized in societies that are safe and secure. For this reason, we also support the Programme of Action to Prevent, Combat and Eradicate the Illicit Trade in Small Arms and Light Weapons in All Its Aspects, another scourge that affects the Caribbean and Latin American region.
As is clear, Guyana undoubtedly remains a firm believer in the value of multilateralism, and, as a small, vulnerable developing State, we see the United Nations, in its ideals and practices, as its greatest expression. It is through multilateralism that we can collectively find lasting solutions to the multifaceted and complex global challenges of our world. It is through multilateral approaches that we can advance the development, human rights and security pillars of the United Nations. It is multilateralism that offers us the best hope of advancing the achievement of the 2030 Agenda for Sustainable Development, including the SDGs.
For that reason, I take this opportunity and occasion to reaffirm the unequivocal commitment of Guyana to doing its part to strengthen multilateralism as the best path towards achieving the purposes and principles of the United Nations. We commit to strong and principled national action on behalf of all our peoples. The challenges are many, but not insurmountable, in the face of our collective will and unremitting effort. A solemn obligation therefore devolves upon us all, as Member States, to do the best we can to ensure continued progress.
As I conclude, permit me to quote the words attributed to Mahatma Gandhi: “You may never know what results come from your action. But if you do nothing, there will be no result.” I therefore encourage all of us not only to find words but to take fruitful action, and I assure the Assembly that Guyana will not be found wanting in this endeavour. In this regard, the very recent opening of a United Nations House, as the face of the United Nations in Guyana, and within the context of the reform and repositioning of the United Nations development system, embodies both rich symbolism and concrete evidence of the strong and evolving partnership between Guyana and the Organization for the development of our country.